BADALAMENTI, Judge.
In this Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), appeal, Dexter Mitchell challenges the revocation of his probation. We affirm in all respects but remand for correction of a scrivener’s error that was raised by Mr. Mitchell’s appellate counsel in her thorough Anders brief.
Our careful review of the record reveals that the circuit court found Mr. Mitchell in violation of the conditions of his probation after a revocation hearing, where testimony and other evidence were provided. At the conclusion of the revocation hearing, the circuit court' orally pronounced that Mr. Mitchell willfully and substantially violated the conditions of his probation by the greater weight of the evidence. The written revocation order, however, incorrectly indicates that Mr. Mitchell admitted to violating the terms of his probation, where no such admission existed. Because the written revocation order varies from the oral pronouncement, we remand to the circuit court with directions to conform the written revocation order with its oral pronouncement. We therefore remand with instructions for the circuit court to correct the scrivener’s error in the order of revocation of probation. See Rivera v. State, 117 So.3d 449, 449-50 (Fla. 2d DCA 2013). We .affirm in all other respects.
Affirmed and remanded with instructions to correct the order of revocation of probation. • ,
SILBERMAN and MORRIS, JJ., Concur. ■